Citation Nr: 0616887	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-36 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to July 
1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the veteran's claim for 
service connection for left knee arthritis. 

The issue on appeal was previously before the Board in 
November 2005, at which time it was remanded for additional 
development.

The Board, in the aforementioned November 2005 decision, also 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a bilateral foot disability.  Nevertheless, 
the Board observes that the RO, in February 2006, issued a 
Supplemental Statement of the Case for that issue.  However, 
as no appeal was taken from the November 2005 decision, and 
it is final, the Board will not readjudicate the previously 
denied claim.  Therefore, the only issue that is properly 
available for adjudication is that which is found on the 
coversheet of the decision.


FINDING OF FACT

The competent clinical evidence of record does not 
demonstrate that a current left knee disability, to include 
arthritis, is causally related to the veteran's active 
service.


CONCLUSION OF LAW

A left knee disability was not incurred in, or aggravated by, 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of January 2003, April 2003, and November 2005 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letters informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence, as well as 
requested that he submit any additional evidence in his 
possession that pertained to his claim.  The Board observes 
that the letters did not provide the veteran with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
However, despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and VA examination 
reports.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Legal Analysis

The veteran asserts that service connection is warranted for 
a left knee disability.  In terms of an in-service injury or 
disease, the veteran's service medical records reflect that 
in August 1985, he sustained an injury (an inflamed knee 
joint and a deep laceration) to his left knee following a 
motorcycle accident.  In terms of a current disability, the 
record establishes that the veteran has been diagnosed with 
left knee osteoarthritis since January 2003.  However, the 
evidence of record does not demonstrate that the veteran's 
current left knee disability is related to his in-service 
left knee injury.  In the absence of demonstration of 
continuity of symptomatology, the initial demonstration of a 
left knee disability 15 years after service is too remote 
from service to be reasonably related to service.  Further, 
in November 2005, a VA examiner, after an examination and a 
review of the veteran's claims file, opined that that the 
veteran's current left knee disability is not etiologically 
related to his service.  According to the physician, who 
noted that the veteran was 47 years old, the changes in his 
knee joint were consistent with age.  Therefore, in the 
absence of any evidence to the contrary, the Board finds that 
the preponderance of the evidence is against a claim of 
entitlement to service connection for a left knee disability 
on a non-presumptive direct incurrence basis.

The veteran could be entitled to a grant of service 
connection on a presumptive basis, if his arthritis 
disability became manifest to a degree of 10 percent or more 
within one year from the date of termination of his period of 
service.  However, in this case, there is no evidence that 
the veteran's current left knee arthritis was manifested to a 
compensable degree within one year of his separation from 
service.  In fact, the first documented clinical diagnosis of 
a current arthritis disability was in 2003, which was many 
years after his 1987 separation from service.  Hence, the 
Board finds that the preponderance of the evidence is against 
a grant service connection on a presumptive basis for left 
knee osteoarthritis.

In conclusion, although the veteran asserts that his current 
left knee disability is related to his reported in-service 
left knee injury, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence of record, including the November 2005 medical 
opinion, is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current left knee disability is 
related to his active military service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2005), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left knee disability.

ORDER

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


